Citation Nr: 1313395	
Decision Date: 04/22/13    Archive Date: 05/03/13

DOCKET NO.  08-32 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to December 1971. 

This case came to the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision on behalf of the Indianapolis, Indiana, Regional Office (RO) of the Department of Veterans Affairs (VA).

In April 2009, the Veteran and his wife testified before a Decision Review Officer (DRO) of the RO.  In March 2010, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  The issue on appeal was adequately explained to him and the submission of evidence which he may have overlooked and which would be advantageous to his position was suggested.  See 38 C.F.R. § 3.103(c).  Transcripts of these hearings are on file.  

In a November 2011 decision, the Board denied entitlement to service connection for a psychiatric disorder.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a June 2012 Order, the Court granted the parties' Joint Motion for Remand, vacated the Board's decision, and remanded the issue on appeal for additional development. 

The Board remanded this case for additional development in September 2012, and the case was subsequently returned to the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's claim for service connection for an acquired psychiatric disorder requires further development before being decided.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  Although the Board sincerely regrets the additional delay that inevitably will result as a consequence of this remand, the additional development of this claim is necessary to ensure there is a complete record upon which to adjudicate this claim and to afford the Veteran every possible consideration.

The Board previously remanded this case to the AMC in September 2012, pursuant to the June 2012 Court order granting the parties' joint motion for remand, primarily in order to obtain a complete copy of a June 2009 Merchant Marine Physical Examination report.  The parties had noted that a June 18, 2009, VA treatment report indicated that a June 2009 Merchant Marine Physical Examination report had been scanned into a records management system, but that the available record before the Board in November 2011 included only page four of that examination report.  The Board also asked the AMC to obtain additional ongoing VA medical records.

A Court or Board remand confers upon the appellant the right to compliance with that order.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).  A review of the claims file reflects that the requested remand actions were completed, as a complete copy of the June 2009 Merchant Marine Physical Examination report has been associated with the claims file, and additional ongoing VA treatment records have been associated with the Veteran's electronic Virtual VA claims file. 

Upon review of these recently obtained records, the Board finds that the evidence of record is conflicting as to whether or not the Veteran has a current psychiatric disorder.  

VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability.  Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997)); but see McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

VA treatment records dated in August 2008 show the Veteran complained of "issues" triggered by the terrorist attacks on September 11, 2001.  He reported he had been taking antidepressant medication since late fall 2001.  The report of medical history noted active problems including PTSD.  The examiner, a clinical psychologist, provided a provisional Axis I diagnosis of adjustment disorder. Subsequent treatment records noted diagnoses of adjustment disorder with anxiety and also noted the Veteran had been provided an explanation of the reasons why the diagnostic criteria for PTSD were not met. 

On VA examination in August 2009, the examiner found that the criteria for an Axis I diagnosis were not met at that time.  It was noted that there were objective findings upon examination including depression or depressed mood under control with medication and mild anxiety, but that the symptoms reported did not meet all DSM-IV criteria for a diagnosis of PTSD. 

In support of his claim the Veteran provided a copy of correspondence from the United States Coast Guard dated in September 2009 noting he had been granted a medical waiver for his merchant mariner's credential application.  The medical conditions for waiver included depression/posttraumatic stress disorder.  A merchant mariner physical examination report signed by a VA primary care physician in June 2009 noted diagnoses of PTSD and depression, and noted that he was taking citalopram for depression.

VA examination in June 2010 by a VA psychologist revealed the Veteran had PTSD symptoms that occurred on a somewhat transient basis, but which did not significantly impair functioning.  The examiner found the DSM-IV criteria for a diagnosis of PTSD had not been met and that an Axis I diagnosis for any psychiatric disorder was not warranted. 

A January 2011 examination report from another VA psychologist noted that the DSM-IV criteria for a diagnosis of PTSD were not met and that an Axis I diagnosis for a mood disorder was not warranted.  The examiner also noted, in essence, that it was unclear from a review of the chart upon what basis the Veteran had been previously provided diagnoses of adjustment disorder with anxiety and that a specific life event with adjustment issues was not shown.  The examiner further found that the Veteran's mental disorder symptoms were controlled by continuous medication and that his mental disorder symptoms were not severe enough to interfere with occupational and social functioning.  In a February 2011 addendum report the examiner noted that all available records had been reviewed and that the Veteran did not meet the criteria for a diagnosis of any mental health disorder.

A review of the recently obtained VA medical records dated from 2007 to 2012 reflects that the Veteran's active problem list includes depressive disorder NEC (not elsewhere classified), and that he has been taking anti-depressant medication (citalopram) for years.  In a November 2012 letter, the Veteran stated that he was still taking this medication, and his VA medical records show that a prescription for this medication was filled as recently as December 2012.  Despite the January 2011 VA examiner's finding that the Veteran did not meet the criteria for a diagnosis of a mood disorder, nonetheless, he has been taking anti-depressant medication that was prescribed for depressive disorder.  This seeming contradiction requires clarification.

The Veteran's claim for service connection for an acquired psychiatric disorder encompasses depression and depressive disorder NEC.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held that the scope of a mental health disability claim includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  The Clemons Court indicated that when a Veteran makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  The medical evidence does not contain a medical opinion as to the etiology of this depressive disorder, and this is needed prior to appellate review.

Thus, since the recently obtained VA outpatient treatment records show a recent diagnosis of depression/depressive disorder NEC, and the Veteran has credibly reported persistent or recurrent symptoms of depression, a medical nexus opinion is needed to readjudicate this claim, specifically including the etiology of the depression/depressive disorder for which he receives anti-depressant medication.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006) and Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (When determining whether a VA examination is required under 38 U.S.C. § 5103A(d)(2), the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence suggest an association between the disability and service or a service-connected disability.)

Accordingly, the case is REMANDED for the following action:

1.  Schedule a VA examination to ascertain the etiology of any current psychiatric disorder.  A medical opinion is needed concerning the likelihood (very likely, as likely as not, or unlikely) that any current psychiatric disorder is related to incidents of service.  The examiner is asked to comment on the diagnosis of depression/depressive disorder NEC shown in the VA treatment records.  The claims file, including a copy of this remand, must be provided to and reviewed by the examiner.

In particular, the examiner is asked to review and comment on the conflicting evidence of record regarding whether there is a current psychiatric disorder, or has been a current psychiatric disorder during the pendency of this appeal.

The examiner must discuss the underlying rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

2.  Then, after completion of this additional development and any other development deemed warranted, readjudicate the claim for service connection for an acquired psychiatric disorder.  If the claim is denied, send the Veteran and his representative a supplemental statement of the case and give them an opportunity to respond before returning the file to the Board for further appellate consideration of this claim. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


